—Per Curiam.
Respondent was reciprocally suspended from practice for a period of two years (248 AD2d 887) and now applies for reinstatement.
Our examination of the papers submitted on this application indicates that respondent has complied with the provisions of the order which suspended him and with this Court’s rule regarding the conduct of suspended attorneys (see, 22 NYCRR 806.9). We are also satisfied that he has complied with the requirements of this Court’s rule regarding reinstatement (see, 22 NYCRR 806.12) and that he possesses the requisite character and fitness to resume the practice of law.
Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately.
Mercure, J. P., Crew III, Peters, Spain and Graffeo, JJ., concur. Ordered that respondent’s application is granted and he is reinstated as an attorney and counselor-at-law in the State of New York, effectively immediately.